MEMORANDUM DECISION
                                                                        Jun 03 2015, 5:48 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Patricia Caress McMath                                    Gregory F. Zoeller
Marion County Public Defender Agency                      Attorney General of Indiana
Indianapolis, Indiana
                                                          Lyubov Gore
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Darrin Purnell,                                          June 3, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1411-CR-535
        v.                                               Appeal from the Marion Superior
                                                         Court.
                                                         The Honorable Stanley E. Kroh,
State of Indiana,                                        Judge Pro Tempore.
Appellee-Plaintiff.                                      Cause No. 49G03-1408-F5-38091




Barteau, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 49A05-1411-CR-535 | June 3, 2015             Page 1 of 7
                                           Statement of the Case
[1]   Darrin Purnell appeals his conviction of operating a motor vehicle after
                                                                             1
      forfeiture of driving privileges for life, a Level 5 felony. We affirm.


                                                    Issues
[2]   Purnell raises two issues, which we restate as:

                 I.       Whether the trial court abused its discretion in admitting
                          Purnell’s confession.
                 II.      Whether the evidence is sufficient to support Purnell’s
                          conviction.

                                   Facts and Procedural History
[3]   Shortly after midnight on August 2, 2014, Steven Smith was at his business in

      Indianapolis. His dog barked at a window, so he looked outside. Smith saw

      two men, one of whom was later identified as Purnell, walking away from a car

      that was parked at a building next to Smith’s business. The car had not been

      there when Smith last looked outside forty-five to sixty minutes prior.


[4]   Purnell and his companion walked between two buildings, where Smith lost

      sight of them behind several dumpsters. Their actions were suspicious to Smith

      because it was late at night and none of the neighboring businesses were open.




      1
          Ind. Code § 9-30-10-17 (2014).


      Court of Appeals of Indiana | Memorandum Decision 49A05-1411-CR-535 | June 3, 2015   Page 2 of 7
      Smith walked over to the car, wrote down its license plate number, and called

      the police.


[5]   Officer Bryan Sosbe arrived at the scene five minutes after Smith called,

      followed by two other officers. After talking with Smith, Officer Sosbe walked

      in the direction where Smith said Purnell and his companion had gone. He did

      not see anyone in the darkness, so he called for a K9 unit. When the K9 unit

      arrived and approached the dumpsters, Purnell appeared from behind the

      dumpsters with his hands up. The K9 unit did not locate Purnell’s companion.


[6]   The officers handcuffed Purnell and moved him to the front of Smith’s

      business. Officer Sosbe read Purnell his Miranda rights. Officer Sosbe asked

      Purnell why he was behind the dumpsters, and Purnell said he went back there

      to urinate. Officer Sosbe accused Purnell of lying because the dumpsters were

      four hundred feet from the car, and “no one is going to walk . . . 400 feet or

      more just to go behind a dumpster to urinate.” Tr. p. 61. Next, Officer Andrew

      Spalding spoke with Purnell. Purnell told Officer Spalding “he had parked the

      car right up here,” referencing the car from which Smith had seen him walking

      away. Id. at 34.


[7]   One of the officers looked up Purnell’s driving record and determined that his

      driving privileges had been forfeited for life. The officers arrested Purnell.

      During a search of Purnell’s person, Officer Sosbe found a car key. Purnell

      admitted that the key was for the car. The police called a tow truck to impound

      the car, and the tow truck driver used the key to turn on the car’s engine.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1411-CR-535 | June 3, 2015   Page 3 of 7
[8]    The State charged Purnell with operating a motor vehicle after forfeiture of

       driving privileges for life, a Level 5 felony. Purnell waived his right to trial by

       jury and agreed to a bench trial. After hearing evidence, the judge determined

       that Purnell was guilty and sentenced him. This appeal followed.


                                    Discussion and Decision
                                    I. Admission of Confession
[9]    Purnell argues that the trial court erred by admitting Officer Spalding’s

       testimony that Purnell told him “[Purnell] had parked the car right up here.”

       Tr. p. 34. He claims that his statement amounted to a confession, and it was

       inadmissible in the absence of other evidence that a crime occurred.


[10]   As a preliminary issue, the State argues that Purnell has waived his claim

       because he did not timely object to Officer Spalding’s statement. We agree.

       The transcript demonstrates that Purnell did not object, so he failed to preserve

       his claim for appellate review. See Wilkes v. State, 917 N.E.2d 675, 684 (Ind.

       2009) (challenge to admissibility of confession waived where defendant

       objected at trial, but on different grounds than he sought to present on appeal).


[11]   Waiver notwithstanding, we choose to address Purnell’s claim. The trial court

       has broad discretion to rule on the admissibility of evidence. Guilmette v. State,

       14 N.E.3d 38, 40 (Ind. 2014). We review an evidentiary ruling for an abuse of

       discretion and reverse only when admission is clearly against the logic and

       effect of the facts and circumstances. Id.



       Court of Appeals of Indiana | Memorandum Decision 49A05-1411-CR-535 | June 3, 2015   Page 4 of 7
[12]   In Indiana, a crime may not be proven solely by a confession. Wilkes, 917
N.E.2d at 684. Admission of a confession requires some independent evidence

       that a crime was committed. Id. This requirement is known as the corpus

       delicti rule. The State need not prove every element of the corpus delicti

       beyond a reasonable doubt, but the independent evidence must support an

       inference—which may be established by circumstantial evidence—that the

       crime was committed. Upshaw v. State, 934 N.E.2d 178, 183 (Ind. Ct. App.

       2010), trans. denied.


[13]   Here, Smith saw Purnell and his companion walk away from a car. After the

       police detained Purnell, they discovered that his driving privileges had been

       suspended for life. During a search incident to arrest, the officers discovered a

       key on Purnell. He conceded that the key was for the car. A tow truck operator

       used the key to turn on the car’s engine.


[14]   This circumstantial evidence supports an inference that Purnell drove the car

       despite having his driving privileges suspended for life and establishes the

       corpus delicti necessary for the admission of his confession. Consequently,

       even if Purnell had not waived this claim for appellate review, the trial court did

       not abuse its discretion by admitting his confession.


                                 II. Sufficiency of the Evidence
[15]   Purnell argues that there is insufficient evidence to support his conviction.

       When an appellate court reviews the sufficiency of the evidence needed to

       support a conviction, it neither reweighs evidence nor judges the credibility of

       Court of Appeals of Indiana | Memorandum Decision 49A05-1411-CR-535 | June 3, 2015   Page 5 of 7
       witnesses. Tin Thang v. State, 10 N.E.3d 1256, 1258 (Ind. 2014). Those tasks

       are reserved for the finder of fact. Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012).

       Instead, we consider only the evidence supporting the judgment and any

       reasonable inferences that can be drawn from the evidence. Bailey v. State, 907
N.E.2d 1003, 1005 (Ind. 2009). We will affirm if there is substantial evidence

       of probative value such that a reasonable trier of fact could have concluded that

       the defendant was guilty beyond a reasonable doubt. Id.


[16]   In order to obtain a conviction for operating a motor vehicle while driving

       privileges are forfeited for life, a Level 5 felony, the State was required to prove

       beyond a reasonable doubt that Purnell: (1) operated (2) a motor vehicle (3)

       after his driving privileges had been forfeited for life. Ind. Code § 9-30-10-17.


[17]   Purnell’s challenge to the sufficiency of the evidence is premised upon his claim

       that the trial court should not have admitted his confession, but he did not

       preserve that claim for appellate review. Thus, the evidence against Purnell

       includes: (1) Smith’s observation of Purnell and a companion walking away

       from a car; (2) Purnell’s statement to Officer Spalding that “he had parked the

       car right up here,” Tr. p. 34; (3) the officers’ discovery via electronic records

       that Purnell’s driving privileges had been suspended for life; and (4) the officers’

       discovery on Purnell’s person of the key that turned on the car. This is

       sufficient evidence from which the trial court could have concluded that Purnell

       was guilty beyond a reasonable doubt. See Crawley v. State, 920 N.E.2d 808, 813

       (Ind. Ct. App. 2010) (evidence was sufficient to establish that defendant had



       Court of Appeals of Indiana | Memorandum Decision 49A05-1411-CR-535 | June 3, 2015   Page 6 of 7
       operated a motor vehicle although no one saw the defendant drive the car),

       trans. denied.


                                                Conclusion
[18]   For the reasons stated above, we affirm the judgment of the trial court.


[19]   Affirmed-Barteau, J.


       Kirsch, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1411-CR-535 | June 3, 2015   Page 7 of 7